Kupferman, J. P.,
concurs in a memorandum as follows: This award and judgment can be sustained on the ground that the distributive share encompasses maintenance and further that the award of $235,000 has been fashioned by the court at Trial Term to comply with the provisions of sections 71 and 215 of the Internal Revenue Code (US Code, tit 26) so that, payable in 10 equal installments of $23,500, it can be deducted by the defendant husband and taxable to the plaintiff wife. H Inasmuch as the value of the husband’s business, 50% of which is being paid to the wife, is substantially based on committed future earnings, it is reasonable that the amounts be tax deductible.